Citation Nr: 1419515	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  04-41 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to ratings in excess of 10 percent for the period prior to February 19, 2005, and in excess of 20 percent for the period beginning February 19, 2005, for a lumbar spine disability, to include whether a separate compensable rating is warranted for radiculopathy into both lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from June 23, 1986 to August 14, 1986 and active duty from November 1988 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  The appeal is now under the jurisdiction of the Baltimore Maryland RO.  In August 2010, May 2012, July 2013, and November 2013, the Board remanded the appeal for development.  During the course of the Veteran's appeal, his disability rating for his lumbar spine was increased from noncompensable to 10 percent, via an April 2005 rating decision, effective February 19, 2005.  Thereafter, in an April 2007 rating decision, the RO found clear and unmistakable error in the April 2005 decision, and granted an earlier effective date of June 13, 2003 for the compensable rating.  Per a March 2012 rating decision, the RO granted a 20 percent rating, effective February 19, 2005.

The Veteran's claims file has been converted from a paper file to an electronic file, and is now managed in the Veterans Benefits Management System (VBMS).  Additional CAPRI treatment records not currently associated with the VBMS file are located in Virtual VA, a separate electronic database, and have been considered.

The Veteran requested a Central Office hearing in conjunction with his appeal, but withdrew the request in June 2010.  38 C F R §  20.704(e) (2013).

As addressed in the prior remands, the issue of entitlement to service connection for a left ankle disorder has been raised by the record.  Although there is documentation in the file indicating that the Appeals Management Center has acknowledged the remand, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Additionally, the Veteran submitted a "notice of disagreement" and a VA Form 9 in February 2014, asserting an appeal of the issues of entitlement to service connection for scarring of the right and left hands, and entitlement to service connection for a tender scar of the right knee.  The Board denied service connection for a right knee disability in May 2012, and denied service connection for scarring of the bilateral hands in July 2013.  As such, there is no decision for which either a "notice of disagreement" or a VA Form 9 would be appropriate, and the Veteran did not submit any notice of appeal within 120 days of the decisions for purposes of appealing the denials to the Court of Appeals for Veterans Claims (Court).  The Board encourages the Veteran to clarify his intentions with the February 2014 pleading, but does not find at this time that a referral is appropriate.

The issue of whether a separate compensable rating is warranted for radiculopathy of both lower extremities is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to February 19, 2005, the Veteran's lumbar spine disability was as likely as not manifested by "moderate" limitation of motion, including forward flexion limited to 50 degrees following repetitive testing; the evidence does not suggest intervertebral disc syndrome, severe limitation of motion, listing of the spine, positive Goldthwaite's sign, a marked limitation of forward bending in standing position, the loss of lateral motion with osteoarthritic changes, or a narrowing or irregularity of joint space.  

2.  Beginning February 19, 2005, the Veteran's lumbar spine disability was manifested by "moderate" limitation of motion, including forward flexion limited to no worse than 50 degrees following repetitive testing; the evidence does not suggest intervertebral disc syndrome, severe limitation of motion, listing of the spine, positive Goldthwaite's sign, a marked limitation of forward bending in standing position, the loss of lateral motion with osteoarthritic changes, or a narrowing or irregularity of joint space.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for a rating of 20 percent, but no higher, for a lumbar spine disability, were met for the period prior to February 19, 2005.  38 U.S.C.A. §§ 1155, 5107(b); (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013), 5292, 5295 (2003).

2.  The criteria for a rating in excess of 20 percent for a lumbar spine disability were not met for the period beginning February 19, 2005.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013), 5292, 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in July 2003.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Spine Criteria

The spine rating criteria were changed on September 26, 2003, which was during the pendency of the Veteran's claim.  VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

Prior to September 26, 2003, the spine was rated under different criteria depending on the specific diagnosis.  For example, there were separate criteria for vertebral fractures, different types of ankylosis of the spine, limitation of motion of the spine, and lumbosacral strain.  Following the regulation changes, disabilities of the spine were to be rated under a uniform General Rating Formula, and, if applicable, a Formula for Rating Intervertebral Disc Syndrome.

Under pre-September 2003 Diagnostic Code 5292, slight, moderate, and severe limitations of lumbar motion warranted 10, 20, and 40 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2003, 2013).  Although the criteria under Diagnostic Code 5292 were less defined that the current criteria, guidance can be obtained from the amended regulations.  With the new criteria, in adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other words, even though pre-September 2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Diagnostic Code 5293, as amended in 2002, provided the rating criteria for intervertebral disc syndrome.  Those criteria appeared essentially as it does under the current version Diagnostic Code 5243, and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; discussed below; those changes have no impact on the appropriate rating for the Veteran's spine disability.

The old Diagnostic Code 5295 provided for a 20 percent rating for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation is warranted when the disability is severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Other pre-September 2003 diagnostic codes provided for ratings based on vertebral fractures (Diagnostic Code 5285), and ankylosis of the spine (Diagnostic Codes 5286-5289); those rating criteria have been considered, but are not applicable to the Veteran's disability.

Presently, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note 5.

Under the current rating schedule, where a spine disability is manifested by intervertebral disc syndrome, the disc disease may be rated based on limitation of motion, as delineated above, or based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Prior to February 19, 2005

The Veteran currently maintains a 10 percent rating prior to February 19, 2005, but the Board, resolving reasonable doubt in his favor, finds that a 20 percent rating is more appropriate for the severity of his disability during that time period.  The record only includes limited evidence regarding the severity of the spine disability prior to February 2005.  A treatment note from January 2004 indicated that the Veteran denied radiating back pain.  The report of physical examination from that treatment note revealed "limited [range of motion] with flexion and extension; nontender to palpitation," but provided no specifics as to what that limitation was.  X-rays from January 2004 of the lumbar spine revealed a "[n]ormal lumbar spine."  

The first of two treatment notes from February 2004 indicated that the Veteran complained of discomfort in his lower back, but explained that he only got sharp pain in his back whenever he did not take his medication.  The second February 2004 note indicated that the Veteran could not do exercises because of his back pain, and that his pain woke him from sleep.  Physical examination demonstrated no pain during a straight leg raise test, but general pain and tenderness.

Considering the extremely limited evidence of the severity of the spine disability (though notably including the finding of a "limited range of motion" without any objective findings), the Board has determined that the results of the February 19, 2005 VA examination should be considered for the period beginning with the date of the June 2003 claim.  In considering this evidence, the Board notes that the Veteran was scheduled for a September 2003 examination for his spine related to his increased rating claim; the VBMS record includes conflicting information, including the suggestion that the Veteran failed to report for his examination, but also that the examination was cancelled.  Nevertheless, the Veteran requested that the examination be rescheduled, a request that resulted in the February 2005 VA spine examination.  The February 2005 examination is relatively contemporaneous with the period from the date of the claim, and considering that evidence, especially in light of the dearth of other objective evidence from the period beginning June 2003, favors the Veteran's claim.  

Per the February 2005 examination report, the Veteran reported pain in his back when he lay down to go to bed.  He had called in sick once every two weeks for the past two years, and many times had gone home early from work.  He was unable to play sports, dance, or play pool, and he stated that he could walk 100 feet and stand for less than 10 minutes.  He treated his back with Ben-Gay, a heating pad, and/or massage.  He did not wear a back brace or a cane.  During flare-ups, he would remain in bed for eight to twelve hours, but there were no periods of incapacitation for which he saw a physician.  He denied radiating back pain, paresthesia, and weakness in the lower extremities, but he described difficulty going up and down the stairs and an inability to kneel.  The Veteran had no bowel or bladder incontinence.  

Physical examination revealed normal gait and posture, but with lordosis.  There was mild paraspinal muscle spasm on both sides of the spine.  Regarding range of motion, forward flexion was limited to 70 degrees; extension was limited to 5 degrees; lateral flexion was limited to 10 degrees bilaterally; and lateral rotation was limited to 20 degrees bilaterally.  Repetitive motion further limited the Veteran's range of motion, and caused an increase in pain, but did not result in weakness or incoordination.  Following repetitive motion, there was a decrease of 20 degrees of forward flexion.  The Veteran had 5/5 motor-strength for ankle dorsiflexion, plantar flexion, knee extension, and hip flexion.  Knee jerks and ankle jerks were normal, and the lower extremities had sensation intact to light touch, pin sensation vibration, and joint position sense bilaterally.  A straight leg raise test was negative.  The examiner diagnosed the Veteran with a lumbar strain.

Considering the evidence as a whole, the Veteran met the criteria for a 20 percent rating for the period prior to February 19, 2005.  He has competently and credibly reported pain in his lumbar spine.  Barr, 21 Vet. App. at 308.  His limited range of motion - 50 degrees, following repetitive motion - should correctly be categorized as "moderate" under Diagnostic Code 5292.  The Veteran was not significantly limited with regard to his ranges of motion in the other planes.  As discussed above, the Board has considered the amended, General Rating Formula criteria in determining what definition to apply to the ambiguous term "moderate" - and finds that moderate limitation of motion is appropriately considered to include forward flexion of the spine between 30 and 60 degrees.  Without limitation of flexion to less than 30 degrees of forward flexion, a rating for "severe" limitation of motion is not appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Similarly, a higher rating is not appropriate under Diagnostic Code 5295, as there is no evidence of a "severe" disability, with listing of the spine, a positive Goldthwaite's sign, "marked" limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space.  In this regard, the Board notes that the January 2004 x-rays documented no joint space changes, as well as the Board's finding that the limitation of forward flexion is no more than "moderate."  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The evidence does not demonstrate a diagnosis of intervertebral disc syndrome, or symptoms that would be consistent with that disorder, such that applying particularized rating criteria for intervertebral disc syndrome would be appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

The 20 percent rating is also appropriate under the new rating criteria effective in September 2003, as his forward flexion of the spine was less than 60 degrees, but greater than 30 degrees.  See General Rating Formula.  He did not meet the criteria for a 40 percent rating under the new criteria, as his forward flexion was greater than 30 degrees, and his thoracolumbar spine was not ankylosed.  Id.

Notably, the most recent RO codesheet indicates that the Veteran is rated under Diagnostic Code 5237 (Lumbosacral or Cervical Strain) throughout the period on appeal, despite the fact that Diagnostic Code 5237 did not exist prior to September 2003.  The more accurate diagnostic code for the period prior to the change in regulations would be Diagnostic Code 5295, which previously addressed lumbosacral strain, or Diagnostic Code 5292, based on limitation of motion of the spine.  

Beginning February 19, 2005

In addition to the VA examination report from February 2005, the Board has considered all available evidence for the period from February 2005 to the present.  A June 2005 private medical report from Dr. M.A.A. indicated that the Veteran had intermittent low back pain, without radiation, and tenderness from the L1 to S1 vertebrae.  Forward flexion of the spine was measured to 70 degrees, with a negative straight leg raise bilaterally.  The diagnosis at that time was an acute lumbosacral strain.  

Dr. M.A.A. provided an MRI for the Veteran's spine in July 2005, documenting "mild disc bulges of the lumbar spine."  A follow-up August 2005 treatment report confirmed a 70 percent measurement for forward flexion.

X-rays from June 2009 of the spine were noted as unremarkable.  

The Veteran again underwent a VA examination in November 2010.  At that time, he indicated that he experienced stiffness and pain in his back, with the pain worsened by heavy lifting.  He had to switch sitting positions constantly for his back, and tried to avoid standing for work.  He maintained employment, and had since 1997, but stated that he took "at least two weeks" of sick leave over the previous twelve months, during which he still received pay.  He also stated that his back disability affected his sex life.  On physical examination, he had forward flexion of the spine to 60 degrees, with discomfort, but with no further loss of range of motion secondary to pain, loss of endurance, fatigue, weakened movement, or incoordination following repetitive motion testing.  The examiner could not comment on the effects of flare-ups without resorting to speculation.  X-rays showed normal alignment of the spine, with unremarkable heights of the vertebral bodies, intervertebral spaces, and pedicles.  

VA provided another examination of the Veteran's spine in March 2014, resulting in a diagnosis of lumbosacral strain.  The Veteran informed the examiner that his low back pain had gradually worsened since the previous examination, and was constant, preventing him from being comfortable when sitting.  At times his pain is increased upon awakening, and he is required to use a heating pad or ointment before getting out of bed.  He also suffered from increased pain towards the end of the day, which required him to go home to rest.  Other precipitators of increased pain included cold weather, prolonged standing, prolonged sitting, lifting and carrying heavy objects, exercising, and dancing.  Occasionally, pain radiated to his buttocks, and at times he had tingling and numbness in the back of his thigh.  The pain was severe at times.  Flare-ups affected him four times per month, with pain increasing to an 8-9/10, but improving with three or four hours of rest.  He missed at least two days each month from work due to his back condition, and though he had a sedentary job, because prolonged sitting would increase his pain, he had to change positions and take breaks in order to work.

Physical examination demonstrated forward flexion to 70 degrees, with pain beginning at 60 degrees; extension to 10 degrees, with pain beginning at 5 degrees; bilateral lateral flexion to 25 degrees; and bilateral lateral rotation to 30 degrees or greater.  Repetitive motion did not result in reduced ranges of motion.  The spine was not ankylosed.  There was no localized pain or tenderness, muscle spasms, or guarding of the spine.  The Veteran had 5/5 muscle strength throughout the lower extremities, and deep tendon reflexes were 1+.  Sensation to light touch was likewise normal throughout the lower extremities.  Notably, the straight leg raising test was negative bilaterally.  There were conflicting neurological findings as will be discussed in the REMAND section below.  The examiner found no evidence of intervertebral disc syndrome.  The examiner acknowledged that flare-ups could significantly limit functional ability, but stated that she was unable to express such additional limitation of motion in terms of objective findings, because the Veteran was not experiencing a flare-up during the examination, and because there was no additional loss of range of motion on repetitive testing.

The evidence demonstrates that the disability picture remained essentially the same throughout the appellate period beginning February 19, 2005.  The various objective measurements of forward flexion ranged between 50 degrees and 70 degrees.  Extension was 5 degrees or greater during the appeal period, and the other planes of motion were not significantly limited in comparison to normal ranges of motion.  Similar to the period prior to February 19, 2005 (and incorporating the same reasoning that is discussed above), the limitation of motion should correctly be categorized as "moderate" under the pre-September 2003 Diagnostic Code 5292, rather than "severe."  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Likewise, the Veteran does not warrant a higher rating under Diagnostic Code 5295, as the evidence failed to reveal listing of the spine, a positive Goldthwaite's sign, "marked" limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The Veteran did not meet the criteria for a higher, 40 percent rating under the amended rating criteria effective in September 2003, as his forward flexion of the spine continued to be, at worst, less than 60 degrees, but greater than 30 degrees, and without evidence of ankylosis.  See General Rating Formula.  

Without a diagnosis or evidence of symptoms of intervertebral disc syndrome, the Board need not address the diagnostic codes for that disability under the old or new rating criteria.

As such, a rating higher than 20 percent for the disability of the lumbar spine for the period beginning February 19, 2005, is not warranted.  

Extraschedular

The Board has also considered whether the Veteran's spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's spine disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization due to his spine disability.  While he has experienced some interference with his employment, there is no evidence that the interference has been significant; the Veteran has consistently documenting the necessity of taking some days off due to his spine disability, and having to make adjustments in his position at his sedentary job, but those inconveniences are not "exceptional or impractical."  In this regard, the Board notes that the rating schedule is specifically designed to address some impairment in earning capacity, and to compensate for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The evidence does not suggest "considerable" loss of working time, and thus, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

As the Veteran continues to be employed, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating of 20 percent, and no higher, for a lumbar spine disability for the period prior to February 19, 2005, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for a lumbar spine disability for the period beginning February 19, 2005, is denied.


REMAND

The most recent VA examination in March 2014 contains conflicting evidence concerning neurological findings.  This is the first examination where some complaints of radiating back pain are reported.  In his clinical history the Veteran reported that the pain occasionally radiated to his either buttock, and that he sometimes had associated tingling and numbness in the back of his thigh.  This reportedly happened two times a month, lasting for an hour.  He reported that the pain was severe at times.

During the examination, muscle strength testing revealed normal findings through both lower extremities.  There was no muscle atrophy.  Knee and ankle reflexes  were hypoactive.  Sensation to light touch was normal throughout both lower extremities.  Straight leg testing was negative.

In answer to the question "[d]oes the Veteran have radicular pain or any other signs or symptoms due to radiculopathy?"-the examiner responded yes.  It was noted that there was severe intermittent pain in each lower extremity, mild paresthesias and/or dysesthesias in both lower extremities, and mild numbness in both lower extremities.  

The examiner further noted that there were no other signs or symptoms of radiculopathy, and there was no indication of any nerve root involvement.  In response to a question to indicate the severity or radiculopathy and the side affected, it was indicated that neither side was affected.  Further, there were no other neurologic abnormalities observed.

These findings seem in conflict.  It is not clear whether the "mild" and "severe" findings reported above were clinically determined, or were taken as signs as reported in the clinical history.  This is especially true in view of the other findings on the examination which note essentially normal neurological and sensory findings.  Accordingly, in order to clarify this matter, further examination is indicated.

In view of the forgoing this matter is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the presence and severity of any radiculopathy in either or both lower extremities.  The electronic folders must be available to the examiner for review in conjunction with the examination.  All indicated testing should be accomplished and all clinical findings set forth in detail.  Actual findings must be distinguished from the clinical history.

2.  Thereafter, readjudicate the issue of a separate compensable rating for radiculopathy of the lower extremities.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, this issue should be returned to the Board, if in order.

The Board intimates no opinion as to the outcome in this matter by the action taken herein.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


